682 F.2d 207
82-2 USTC  P 9501
Malcolm C. TODD and Ruth S. Todd, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 81-7757.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 7, 1982.Decided July 19, 1982.

On Appeal from the Decision of the United States Tax Court.
Brian J. Seery, Los Angeles, Cal., for appellants.
Michael L. Paup, Ann Belanger Durney, Jay Miller, Frank P. Cihlar, Justice Dept., Tax Div., Washington, D. C., for appellee.
Before ELY, GOODWIN, and NELSON, Circuit Judges.
PER CURIAM:


1
Essentially upon the basis of the Tax Court's OPINION, reported at 77 T.C. 246 (1981), the decision of the Tax Court is


2
AFFIRMED.